EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Igor Ozeruga on December 14, 2021.

The application has been amended as follows: 

(Previously Presented) A method of capturing product use data from users of a product, the method comprising: 
providing a mobile device with an app, wherein said mobile device has at least one microphone with access to audio analytic software via said app, 
using said audio analytic software to analyse audio data captured by said microphone to identify a sound associated with use of said product by a user, and generated as a result of said use of said product by said user, wherein the use of said product by said user comprises one or more of: using said product, activating said product, opening said product, and consuming said product, and wherein said identification of the sound generated as a result of a use of said product by said user is performed by comparing said captured audio data with one or more sound models, each sound model being a trained model based on a plurality of audio recordings; 
in response to said sound identification, determining and recording use data during use of said app, the use data comprising location data of the mobile device and/or time data relating to the use of said product, and transmitting said use data to a remote site, and 


(Previously Presented) A method of capturing product use data as claimed in claim 1 further comprising modifying said product to increase a distinctiveness of said sound generated by said product.

(Original) A method of capturing product use data as claimed in claim 2 wherein a can ring-pull/tab on a can of pressurized beverage is provided with ridges, grooves and/or indentations to increase said distinctiveness of said product sound.

(Original) A method of capturing product use data as claimed in claim 3 wherein a screw cap on a beverage bottle is connected to a band by a plurality of breakable thin connectors, and wherein said screw cap, said band and/or said plurality of thin connectors is modified to increase said distinctiveness of said product sound when said screw cap is twisted and said thin connectors are broken.

(Previously Presented) A method of capturing product use data from users of a product, as claimed in claim 1, wherein said audio analytic software is provided on a network of remote servers hosted on the Internet, and said captured audio data is transmitted to said remote servers for said analysis.

(Previously Presented) A method of capturing product use data from users of a product, as claimed in claim 1, wherein said interactive software application has access to the one or more sound models.
7.	(Currently Amended) A method of capturing product use data from users of a product, as claimed in claim 6 wherein said one or more sound models are updated and improved using said audio data captured by said  mobile device.

8.	(Currently Amended) A method of capturing product use data from users of a product, as claimed in claim 7, wherein said one or more sound models is provided on a 

9.	(Currently Amended) A method of capturing product use data from users of a product, as claimed in claim 7 wherein if said audio analytic software is provided within saidmobile device, said updated sound models are delivered to said mobile device.  

(Currently Amended) A system for identifying a sound generated as a result of a product use event, the system comprising: 
non-volatile memory for storing one or more sound models and for storing processor control code, wherein each sound model is a trained model based on a plurality of audio recordings; 
a sound data input; 
a processor coupled to said sound data input and to said stored processor control code, wherein said processor control code comprises code to: 
sample sound data comprising a sound associated with use of said product by a user, and generated as a result of said product use by said user event to be identified; 
input event data associated with said sound data input, wherein said event data comprises location data of a mobile device and/or time data relating to the use of said product; 
compare said sample sound data with said stored one or more sound models to identify the generated sound, wherein the use of said product by said user comprises one or more of: using said product, activating said product, opening said product, and consuming said product; 
identify a product associated with said sample sound data; and 
in response to receiving said use data, deliver an interactive user experience associated with said identification to a user of said product, 
wherein said sound data is captured by a consumer electronic device or a vending machine, and wherein said captured sound is transmitted by said consumer electronic device or said vending machine by a wired or wireless connection to said system for processing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references of record are Chung (US 2014/0257959 A1); Mohindra et al. (US 20140341411 A1); Samonek (US 6,299,006 B1); and Liebman (US 6,299,006 B1).
The closest prior art references of record teach at least the following limitations of independent claim 1: providing a mobile device with an app, wherein said mobile device has at least one microphone with access to audio analytic software via said app (Chung Paragraph [0063]); determining and recording use data during use of said app, the use data comprising independent claim 10: input event data associated with said sound data input, wherein said event data comprises location data of a mobile device and/or time data relating to the use of said product (Mohindra Paragraph [0089]); identify a product associated with said sample sound data; and  in response to receiving said use data (Chung Paragraph [0077]), deliver an interactive user experience associated with said identification to a user of said product (Chung Paragraph [0100]),  wherein said sound data is captured by a consumer electronic device or a vending machine, and wherein said captured sound is transmitted by said consumer electronic device or said vending machine by a wired or wireless connection to said system for processing (Chung Paragraph [0106]).
The closest prior art references of record do not teach or suggest the following limitations of independent claim 1: using said audio analytic software to analyse audio data captured by said microphone to identify a sound associated with use of said product by a user, and generated as a result of said use of said product by said user, wherein the use of said product by said user comprises one or more of: using said product, activating said product, opening said product, and consuming said product, and wherein said identification of the sound generated as a result of a use of said product by said user is performed by comparing said captured audio data with one or more sound models, each sound model being a trained model based on a plurality of audio independent claim 10: input, from said sound data input, sample sound data for said product use event to be identified, the sample sound data comprising a sound associated with use of said product by a user, and generated as a result of said product use by said user; compare said sample sound data with said stored one or more sound models to identify the generated sound, wherein the use of said product by said user comprises one or more of: using said product, activating said product, opening said product, and consuming said product. Although the combination of references discloses detecting the sound of opening said product (Mohindra discloses detecting opening and closing of pill bottles), the combination of references does not disclose identifying a sound…generated as a result of said use of said product by said user. In Mohindra, the sound is not generated by product use by the user but by an OFDM signal generated by a speaker and is independent of user interaction with the product. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621